       Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AUTO EQUITY LOANS OF                      :
DELAWARE, LLC,                            :
                                          : No. 1:19-CV-1590
                               Plaintiff, :
                                          : Judge Sylvia H. Rambo
                   v.                     :
                                          : Electronically Filed Document
JOSH SHAPIRO, in His Official             :
Capacity as Attorney General of the       :
Commonwealth of Pennsylvania              :
                            Defendant. :


                BRIEF IN SUPPORT OF DEFENDANT’S
             MOTION FOR JUDGMENT ON THE PLEADINGS

      Defendant Joshua Shapiro, in his official capacity as the Attorney General of

the Commonwealth of Pennsylvania (“Attorney General”), by and through his

undersigned counsel, hereby submits this Brief in Support of his Motion for

Judgment on the Pleadings.

             PROCEDURAL AND FACTUAL BACKGROUND

      A.    The Federal Action

      Auto Equity Loans of Delaware, LLC (“AEL”) commenced this action in

the United States District Court for the District of Delaware on September 24,

2018. See Doc. 1. On January 24, 2019, the Attorney General filed a motion to

dismiss the complaint pursuant to Federal Rules of Civil Procedure 12(b)(2), (3),
       Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 2 of 10




and (6), and alternatively to transfer the action to this Court. See Doc. 10. On

September 3, 2019, the District of Delaware issued an Order denying the Attorney

General’s motion to dismiss and granting the motion to transfer venue. See Doc.

17.   On September 30, 2019, the Attorney General filed a motion for

reconsideration in this Court. See Doc. 21. On February 6, 2020, the Court denied

the Attorney General’s motion for reconsideration.     See Doc. 31. The Attorney

General answered the complaint on February 20, 2020.

      The Court entered a Case Management Order on April 28, 2020 providing

that fact discovery will close on November 2, 2020. See Doc. 36 at 2. The

Attorney General served discovery requests on AEL on June 9, 2020, but AEL has

not provided any objections or responses. Nor has AEL served any discovery on

the Attorney General.

      B.    AEL’s Complaint

      AEL’s business is to “provide[] financing to borrowers secured by motor

vehicle titles” (Doc. 9 ¶ 12), including borrowers who reside and have motor

vehicles titled in Pennsylvania. See id. at ¶ 24. AEL alleges that the Attorney

General received a complaint from a Pennsylvania resident “regarding the interest

rate set forth in the [resident’s] loan agreement with [AEL].” Id. at ¶ 31. In order

to “investigate” AEL’s “compliance” with Pennsylvania law, the Attorney General

sent a letter to AEL in August 2018 requesting that AEL “voluntarily” provide it



                                         2
       Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 3 of 10




with documents concerning “the status of the loans AEL made to consumers who

have resided in or had a vehicle registered in Pennsylvania.” Doc. 9 Ex. B. AEL

alleges that it has only “limited contacts with Pennsylvania” (id. at ¶ 3) and asserts

that the letter request was unlawful because it was tantamount to an effort

“applying” or “attempting to apply” Pennsylvania law to AEL in violation of the

Commerce and Due Process clauses of the United States Constitution. Id. at ¶ 42.

      C.     The State Action

      On June 25, 2020, the Attorney General served a Subpoena on AEL

pursuant to the Pennsylvania state Administrative Code, 71 P.S. § 307-3,

requesting that AEL provide information and documents relating to the Attorney

General’s inquiry. See Exhibit A (the “Subpoena”). AEL failed to respond to or

comply with the Subpoena.          On August 26, 2020, the Attorney General

commenced a proceeding to enforce the Subpoena in the Court of Common Pleas

of Philadelphia County.     See Exhibit B.     On August 31, 2020, the Court of

Common Pleas entered an Order requiring AEL to produce documents responsive

to the Subpoena on or before September 10, 2020. See Exhibit C.

                  STATEMENT OF QUESTION INVOLVED

I.    Should the Court abstain from hearing this action under Younger v. Harris,
      401 U.S. 37 (1971)?

      Suggested answer: yes.




                                          3
          Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 4 of 10




                                    ARGUMENT

      “Federal Rule of Civil Procedure 12(c) allows any party to move for

judgment on the pleadings after the pleadings have closed, but not within such time

as to delay trial.” Imax Corp. v. Capital Ctr., 156 F. Supp. 3d 569, 573 (M.D. Pa.

2016) (Rambo, J.) (citing Fed. R. Civ. P. 12(c)). “In order to prevail on a motion

for judgment on the pleadings, the movant must show ‘that there is no material

issue of fact to resolve, and that it is entitled to judgment in its favor as a matter of

law.’” Id. (quoting Mele v. Fed. Reserve Bank of N.Y., 359 F.3d 251, 257 (3d Cir.

2004)).     Here, there is no material fact issue concerning abstention and the

Attorney General is entitled to judgment as a matter of law.

I.    THE COURT SHOULD ABSTAIN FROM HEARING THIS ACTION
      UNDER YOUNGER v. HARRIS

      The Court should abstain from hearing this action under Younger v. Harris

401 U.S. 37 (1971) because the state Subpoena enforcement proceeding (i) is a

category of case “that define[s] Younger’s scope” (Sprint Commc’ns, Inc. v.

Jacobs, 571 U.S. 69, 78 (2013)) and (ii) satisfies the three-part test articulated in

Middlesex County Ethics Committee v. Garden State Bar Association, 457 U.S.

423 (1982).




                                           4
       Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 5 of 10




      A.     The Subpoena Enforcement Proceeding Falls Into The Third
             Category Of Cases That Define Younger’s Scope

      Younger abstention applies in three categories of cases: “1) ‘state criminal

prosecutions,’ (2) ‘civil enforcement proceedings,’ and (3) ‘civil proceedings

involving certain orders that are uniquely in furtherance of the state courts’ ability

to perform their judicial functions.’” Gonzalez v. Waterfront Comm’n of New York

Harbor, 755 F.3d 176, 180 (3d Cir. 2014) (quoting Sprint, 571 U.S. at 73). Here

the Subpoena enforcement proceeding falls into the “third Sprint category”

because the Attorney General filed the proceeding “pursuant to [state law]” and a

ruling in AEL’s favor in this Court would “necessarily affec[t] functions performed

by the state court.” Backpage, LLC v. Hawley, 2017 WL 5726868, at *8 (E.D. Mo.

Nov. 28, 2017); see id. (holding that Younger abstention applied when a plaintiff

sought to enjoin a state attorney general’s efforts to investigate it under state law

and the attorney general had filed a petition to enforce a civil investigative demand

in state court); Lupin Pharm., Inc. v. Richards, 2015 WL 4068818, at *3-4 (D. Md.

July 2, 2015) (same).

      B.     The Subpoena Enforcement Proceeding Satisfies The Three-Part
             Test Articulated in Middlesex

      The Subpoena enforcement proceeding in the Court of Common Pleas also

satisfies the three-part test articulated in Middlesex. That test asks: “(1) whether

there is an ongoing state proceeding that was judicial in nature, (2) whether that



                                          5
       Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 6 of 10




proceeding implicates important state interests, and (3) whether the state

proceeding provides an adequate opportunity for [AEL] to raise [its] federal

claims.” Gonzalez, 755 F.3d at 182-3. Here, all elements of the test are satisfied.

             1.     The Pending State Subpoena Enforcement Proceeding Is
                    Judicial In Nature

      The pending Subpoena enforcement proceeding in the Court of Common

Pleas is judicial in nature. Accordingly, the first Middlesex element is satisfied.

             2.     The Subpoena Enforcement               Proceeding      Implicates
                    Important State Interests

      The second Middlesex element is satisfied because the pending Subpoena

enforcement proceeding implicates Pennsylvania’s important interest in assessing a

potential violation of its “fundamental policy” against high interest rates and

deceptive practices associated with consumer loans. Kaneff v. Delaware Title

Loans, Inc., 587 F.3d 616, 624 (3d Cir. 2009) (emphasis added). Moreover,

Pennsylvania and Delaware courts have consistently applied Pennsylvania law to

car title loan agreements – including the same AEL agreements at issue in this case

– because “Pennsylvania has a materially greater interest than Delaware” in such

agreements. Id. (emphasis added); Gregoria v. Total Asset Recovery, Inc., 2015

WL 115501, at *4 (E.D. Pa. Jan. 8, 2015) (same); Auto Equity Loans of Del., LLC

v. Baird, 2019 WL 5381915, at *10 (Del. Super. Ct. Sept. 20, 2019) (upholding




                                          6
       Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 7 of 10




decision by arbitrator to apply Pennsylvania law to AEL’s car title loan

agreements).

      Thus, given Pennsylvania’s significant interest in the matter pending in the

Court of Common Pleas, the second Middlesex element is satisfied.

            3.     AEL Can Raise The Same Arguments In The Court Of
                   Common Pleas

      The third Middlesex element is satisfied because AEL could have raised

every constitutional argument in the Court of Common Pleas in opposition to the

Attorney General’s motion to enforce the Subpoena that it seeks to raise in this

case. See Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987) (“when a litigant has

not attempted to present his federal claims in related state-court proceedings, a

federal court should assume that state procedures will afford an adequate

remedy”). Moreover, AEL can still assert its constitutional arguments in the state

court proceeding in a motion for reconsideration or on appeal.

      Therefore, the third Middlesex element is also satisfied.

                                   CONCLUSION

      For the foregoing reasons, the Attorney General’s motion for judgment on

the pleadings should be granted.




                                         7
      Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 8 of 10




                                         Respectfully submitted,

                                         JOSH SHAPIRO
                                         Attorney General


                                  By:    s/ Alexander T. Korn
                                        ALEXANDER T. KORN
Office of Attorney General              Deputy Attorney General
15th Floor, Strawberry Square           Attorney ID 323957
Harrisburg, PA 17120
Phone: (717) 783-6270                   JESSICA S. DAVIS
                                        Senior Deputy Attorney General
akorn@attorneygeneral.gov               Attorney ID 94560

Date: September 9, 2020                 KAREN M. ROMANO
                                        Acting Chief Deputy Attorney
                                        General
                                        Civil Litigation Section

                                        Counsel for Defendant Josh Shapiro




                                    8
       Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 9 of 10




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AUTO EQUITY LOANS OF                      :
DELAWARE, LLC,                            :
                                          : No. 1:19-CV-1590-SHR
                               Plaintiff, :
                                          : Judge Sylvia H. Rambo
                   v.                     :
                                          : Electronically Filed Document
JOSH SHAPIRO, in His Official             :
Capacity as Attorney General of the       :
Commonwealth of Pennsylvania              :

                        CERTIFICATE OF SERVICE
      I, Alexander T. Korn, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on September 9,

2020, I caused to be served a true and correct copy of the foregoing document

titled Brief in Support of Defendant’s Motion for Judgment on the Pleadings to the

following:
      Case 1:19-cv-01590-SHR Document 41 Filed 09/09/20 Page 10 of 10




VIA ELECTRONIC FILING

Douglas Daniel Herrmann              Richard J. Zack, Esquire
Pepper Hamilton LLP                  Brian M. Nichilo, Esq.
1313 Market Street, Suite 5100       Pepper Hamilton LLP
P.O. Box 1709                        3000 Two Logan Square
Wilmington, DE 19899-1709            18th and Arch Streets
302-777-6552                         Philadelphia, PA 19103-2799
herrmannd@pepperlaw.com              (215) 981-4000
Counsel for Plaintiff                zackr@pepperlaw.com
                                     nichilob@pepperlaw.com
                                     Counsel for Plaintiff

                                   s/ Alexander T. Korn
                                  ALEXANDER T. KORN
                                  Deputy Attorney General
